DETAILED ACTION
This action is responsive to the pending claims, 1, 4-6, 9-10, 12-13, 15-21, received 10 January 2022. Accordingly, the detailed action of claims 1, 4-6, 9-10, 12-13, 15-21 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, 12/09/2021, 12/30/2021, 04/05/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the directed graph" in limitation 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruun et al (WO2017129248 a1, hereafter referred to as Bruun).

Regarding claim 1, Bruun teaches a method, executable by a computing device, the method comprising:
developing a representation of a set of services wherein each service relates to other services via different types of relationships (Bruun [0018 and Background] teaches a service graph which is representative of the dependencies and relationships between different services and subservices), the representation comprising a state model providing possible state transitions for each service of the set of services (Bruun [0027] teaches presenting the user with a graphical representation of the service graph which is an acyclic directed graph comprising depicting parent and child services):
applying a set of dependency rules for each type of relationship within the set of services (Bruun [0025, 0029] discloses accessing service descriptors associated with services to identify services referencing a service and services referenced by a service) such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services;
obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service (Bruun [Fig 7 and 0049-0050] discloses retrieving the service graph in order to propagate a modification (generating, modifying or deleting [0022]) to each service or subservice wherein an approach in which identification and modification of child services, followed by identification and modification of services identified in reference parameters, followed by identification and modification of services identified as referrer parameters followed by identification of affected attributes is implemented and executed);
detecting closely connected components in the directed graph (Bruun [0029] discloses in response to modification of a service in a service graph identifying relationships between services [0026] such that services referencing the modified service and services which the modified service references are identified [0025]); and
based on the creation of the inter-service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services (Bruun [0040-0042] discloses an approach in which identification and modification of child services, followed by identification and modification of services identified in reference parameters, followed by identification and modification of services identified as referrer parameters followed by identification of affected attributes is implemented and executed).

Regarding claim 5, Bruun teaches the limitations of claim 1, as rejected above.
Additionally, Bruun teaches the method comprising: 
modifying one of the state transitions within the set of services (Bruun [0041] discloses modifying an attribute of a service); 
and based on the modified state transition, providing an updated orchestration plan that includes an updated sequence of order of the state transitions for the set of services (Brun [0041] discloses an approach in which identification and modification of child services, followed by identification and modification of services identified in reference parameters, followed by identification and modification of services identified as referrer parameters followed by identification of affected attributes is implemented and executed).

Regarding claim 6, Bruun teaches the limitations of claim 1, as rejected above.
Additionally, Bruun teaches the method wherein developing the representation for the set of services wherein each service relates to other services via different types of relationships comprises:
building a multi-technology operations system interface (MTOSI) model that represents an initial state and possible state transitions of each service (Bruun [0027] teaches a graphical user interface to provide the service graph including a nodes representing parent and child services).

Regarding claim 9, Bruun teaches the limitations of claim 1, as rejected above.
Additionally, Bruun teaches the method wherein the different types of relationships including a combination of at least one of the following: a parent relationship, a child relationship, a prerequisite relationship, and a referral relationship (Bruun [0018, 0049].

Regarding claim 21, Bruun teaches the limitations of claim 1, as rejected above.
Additionally, Bruun teaches the method wherein further comprising: 
executing the state transition of the service and other state transitions of other services of the set of services in the sequenced order provided by the orchestration plan (Bruun [0050] instantiating modifications to services in an order which reflects the dependencies between services).

Allowable Subject Matter
Claim 4, 10, 12-13, 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-6, 9, 10, 12, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 9, 10, 12, 13 of US Patent 11/196,643. Although the claims at issue are not identical, they are not patentably distinct from each other because, regarding claims 1, 4-6, 9, 10, 12, 13, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical they are not patentable distinct from each other because  claims 1, 4-6, 9, 10, 12, 13 are generic to all that is recited in claims 1, 4-6, 9, 10, 12, 13 of the patent. That is claims 1, 4-6, 9, 10, 12, 13 are anticipated by claims 1, 4-6, 9, 10, 12, 13 of the patent.
Regarding claims 15-19, the instant application claims are directed to the non-transitory media identical to the steps executed in the method of claims 1, 4-6, 8 of the patent such that the claims of the instant application are execute the method claims 1, 4-6, 8 of the patent. It would have been obvious for a person having ordinary skill in the art to modify the claims of the method of the patent to be adopted for execution, by non-transitory media, by computing devices.

Instant Application 17528709
US Patent 11196643
1. A method, executable by a computing device, the method comprising: developing a representation of a set of services wherein each service relates to other services via different types of relationships, the representation comprising a state model providing possible state transitions for each service of the set of services; applying a set of dependency rules for each type of relationship within the set of services such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services; obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service; detecting closely connected components in the directed graph; and based on the creation of the inter--service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services.
1. A method, executable by a computing device, the method comprising: developing a representation of a set of services wherein each service relates to other services via different types of relationships, the representation comprising a state model providing a visual depiction of possible state transitions for each service of the set of services; applying a set of dependency rules for each type of relationship within the set of services such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services; obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service; based on the creation of the inter-service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services; detecting closely connected components in the directed graph; and providing a report of the detected closely connected components, wherein the report identifies relationships in the set of services to change in order to modify the directed graph into an acyclic graph.
4. The method of claim 3 wherein obtaining the directed graph that includes the state transitions for the set of services comprises: using a linear-time algorithm to detect closely connected components in the directed graph; and -2-Application No.: 17/528,709Docket No.: 90969871 providing a report of the detected closely connected components that is used to identify which relationships in the set of services should change so that the directed graph becomes an acyclic graph.
1. A method, executable by a computing device, the method comprising: developing a representation of a set of services wherein each service relates to other services via different types of relationships, the representation comprising a state model providing a visual depiction of possible state transitions for each service of the set of services; applying a set of dependency rules for each type of relationship within the set of services such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services; obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service; based on the creation of the inter-service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services; detecting closely connected components in the directed graph; and providing a report of the detected closely connected components, wherein the report identifies relationships in the set of services to change in order to modify the directed graph into an acyclic graph.

4. the method of claim 1, wherein a linear-time algorithm is used to detect the closely connected components.

5. The method of claim 1 comprising: modifying one of the state transitions within the set of services; and based on the modified state transition, providing an updated orchestration plan that includes an updated sequence of order of the state transitions for the set of services.
5. The method of claim 1 comprising: modifying one of the state transitions within the set of services; and based on the modified state transition, providing an updated orchestration plan that includes an updated sequence of order of the state transitions for the set of services.
6. The method of claim 1 wherein developing the representation for the set of services wherein each service relates to other services via different types of relationships comprises: building a multi-technology operations system interface (MTOSI) model that represents an initial state and possible state transitions of each service.
6. The method of claim 1 wherein developing the representation for the set of services wherein each service relates to other services via different types of relationships comprises: building a multi-technology operations system interface (MTOSI) model that represents an initial state and possible state transitions of each service.
9. The method of claim 1 wherein the different types of relationships include a combination of at least one of the following: a parent relationship, a child relationship, a pre- requisite relationship, and a referral relationship.
9. The method of claim 1 wherein the different types of relationships including a combination of at least one of the following: a parent relationship, a child relationship, a pre- requisite relationship, and a referral relationship.
10. A system to develop an orchestration execution plan, the system comprising: a modeler that develops a representation of a set of services as related to other services via different types of relationships, the representation comprising a state model providing possible state transitions for each service of the set of services; and Application No.: 17/528,709Docket No.: 90969871 planner, coupled to the modeler and a processor, that: applies a set of dependency rules for each type of relationship between each service and the other services; based on the application of the set of dependency rules, creates inter-service dependencies between a state transition of each service and other state transitions of the other services; detects closely connected components in the directed graph; and provides a report of the detected closely connected components, wherein the report identifies relationships in the set of services to change in order to modify the directed graph into an acyclic graph.
10. A system to develop an orchestration execution plan, the system comprising: a modeler, coupled to a planner, that develops a representation of each service as related to other services via different types of relationships; and the planner, coupled to the modeler and a processor, that: applies a set of dependency rules for each type of relationship between each service and the other services; based on the application of the set of dependency rules, creates inter-service dependencies between a state transition of each service and other state transitions of the other services; develops a directed graph wherein each node within the directed graph represents the state transition for each service; detects connected components in the directed graph, wherein the connected components identify which relationships to change in order to modify the directed graph to an acyclic graph; and based on the inter-service dependencies, develops an orchestration plan that lists a sequenced order of the state transition of each service and the other state transitions of the other services.
12. The system of claim 11, further comprising  the planner to: modify the state transition of the service; and based on the modified state transition, provide an updated execution plan that lists an updated sequenced order of the modified state transition of each service and the other state transitions.
12. The system of claim 11 wherein the planner further that: modifies the state transition of the service; and based on the modified state transition, provides an updated execution plan that lists an updated sequenced order of the modified state transition of each service and the other state transitions.
13. The system of claim 10 wherein the modeler uses a MTOSI state model that develops the representation of each service as related to the other services.
13. The system of claim 10 wherein the modeler uses a MTOSI state model that develops the representation of each service as related to the other services.
15. A non-transitory machine-readable storage medium comprising instructions that when executed by a processing resource cause a computing device to: -4-Application No.: 17/528,709Docket No.: 90969871 model a representation for a set of services wherein each service relates to other services via different types of relationships; in response to an application of a set of dependency rules for each type of relationship, create inter-service dependencies between state transitions for the set of services;  detect connected components in the directed graph, wherein the connected components identify which relationships to change in order to modify the directed graph to an acyclic graph; and  based on the creation of the inter-service dependencies and the directed graph, develop an orchestration plan that includes a sequenced order of the state transitions for the set of services.
1. A method, executable by a computing device, the method comprising: developing a representation of a set of services wherein each service relates to other services via different types of relationships, the representation comprising a state model providing a visual depiction of possible state transitions for each service of the set of services; applying a set of dependency rules for each type of relationship within the set of services such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services; obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service; based on the creation of the inter-service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services; detecting closely connected components in the directed graph; and providing a report of the detected closely connected components, wherein the report identifies relationships in the set of services to change in order to modify the directed graph into an acyclic graph.
16. The non-transitory machine-readable storage medium of claim 15, wherein a linear-tire topological sorting algorithm is utilized to develop, from the directed graph, the orchestration plan that includes the sequenced order of state transitions for the set of services. 
1. A method, executable by a computing device, the method comprising: developing a representation of a set of services wherein each service relates to other services via different types of relationships, the representation comprising a state model providing a visual depiction of possible state transitions for each service of the set of services; applying a set of dependency rules for each type of relationship within the set of services such that the application of the set of dependency rules creates inter-service dependencies between state transitions of the set of services; obtaining a directed graph wherein each node within the directed graph represents a state transition of a different service; based on the creation of the inter-service dependencies and the directed graph, developing an orchestration plan that includes a sequenced order of the state transitions for the set of services; detecting closely connected components in the directed graph; and providing a report of the detected closely connected components, wherein the report identifies relationships in the set of services to change in order to modify the directed graph into an acyclic graph.

4. The method of claim 1, wherein a linear-time algorithm is used to detect the closely connected components.
17. The non-transitory machine-readable storage medium of claim 16 comprising instructions that when executed by the processing resource cause the computing device to: execute the state transitions for the set of services according to the sequenced order provided by the orchestration plan.
8. The method of claim 1 comprising: executing the state transitions for the set of services according to the sequenced order provided by the orchestration plan.
18. The non-transitory machine-readable storage medium of claim 17, further comprising instructions that when executed by the processing resource cause the computing device to: Application No.: 17/528,709Docket No.: 90969871 modify one of the relationships within the set services; and in response to the modification, update the directed graph and the orchestration plan.
5. The method of claim 1 comprising: modifying one of the state transitions within the set of services; and based on the modified state transition, providing an updated orchestration plan that includes an updated sequence of order of the state transitions for the set of services.
19. The non-transitory machine-readable storage medium of claim 15, wherein to model the representation for the set of services wherein each service relates to other services via different types of relationships comprises instructions that when executed by the processing resource causing the computing device to: build a multi-technology operations system interface (MTOSI) model that represents an initial state and possible state transitions of each service.
6. The method of claim 1 wherein developing the representation for the set of services wherein each service relates to other services via different types of relationships comprises: building a multi-technology operations system interface (MTOSI) model that represents an initial state and possible state transitions of each service.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 20180157472 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446